Fourth Court of Appeals
                               San Antonio, Texas
                                   December 28, 2017

                         No. 04-17-00366-CR & 04-17-00367-CR

                                   Roger Trudell Davis,
                                        Appellant

                                            v.

                                    The State of Texas,
                                         Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2015CR3461 & 2015CR6145
                         Honorable Steve Hilbig, Judge Presiding


                                     ORDER

       Appellant’s motion for extension of time is GRANTED. Appellant’s brief is due
February 5, 2018.



                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of December, 2017.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court